Citation Nr: 0507414	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2000.  A transcript of that hearing is 
associated with the claims folder.   

The Board remanded the case for additional development in 
July 2000.  The Board's November 2003 decision, in part, 
denied a compensable disability rating for bilateral hearing 
loss.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion, in an August 2004 Order, the Court vacated the Board 
decision and remanded the case to the Board for action 
consistent with the terms of the joint motion.  

By letter dated in September 2004, the Board advised the 
veteran that there was additional time in which to supplement 
the evidence and argument before the Board.  Responses from 
the veteran and his representative have been associated with 
the claims folder.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran currently has Level III hearing loss in the 
right ear and Level VI hearing loss in the left ear due to an 
exceptional pattern of hearing loss.  




CONCLUSION OF LAW

The criteria for a 10 percent disability rating for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.85, Diagnostic Code 6100, 4.86 
(2004); 38 C.F.R. § 4.85 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Although there has not been compliance with the VCAA, the 
Board finds no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Specifically, the joint motion 
to the Court indicates that the parties agreed to the 
disposition set forth below, which is favorable to the 
veteran.  The instant decision is offered to implement the 
provisions of the joint motion and the subsequent Court 
Order.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling).  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for hearing impairment, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 
(May 11, 1999) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its January 2001 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.      

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2004); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2004); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

The 1999 amendments included a provision for evaluating 
hearing loss when there is an exceptional pattern of 
impairment.  38 C.F.R. § 4.86 (2004).  Specifically, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

In June 1994, the veteran was afforded a VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
35
40
60
75
LEFT
-----
40
55
60
75

The average puretone threshold was 53 in the right ear and 58 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.

The veteran underwent another VA audiology examination in 
August 1995.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
35
40
60
75
LEFT
-----
45
55
60
75

The average puretone threshold was 53 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 84 
percent in the left ear.

Finally, the veteran had a VA audiology examination in 
October 2000.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
45
55
70
85
LEFT
-----
55
65
75
85

The average puretone threshold was 64 in the right ear and 70 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.

In this case, applying the results of both the June 1994 and 
August 1995 VA examinations to Table VI yields a Roman 
numeral value of I for the right ear and III for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss is evaluated as 
noncompensable.  Applying the results of the October 2000 VA 
examination to Table VI yields a Roman numeral value of III 
for both the right and left ear.  Applying these values to 
Table VII also discloses a noncompensable evaluation.  
However, review of the examination results indicates that the 
veteran demonstrates an exceptional pattern of hearing 
impairment pursuant to 38 C.F.R. § 4.86(a).  Therefore, the 
left ear may be assigned a Roman numeral value of VI 
according to Table VIA.  When applying that result to Table 
VII, the Board finds that the veteran's hearing loss warrants 
a 10 percent disability rating under the 1999 amendments.  
Accordingly, the Board finds that the evidence supports a 10 
percent disability rating for bilateral hearing loss.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.85, 4.86(a).  As 
noted in the joint motion to the Court, the RO must determine 
the effective date for the award of the 10 percent 
evaluation.   




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
bilateral hearing loss is granted.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


